Citation Nr: 1436131	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  08-33 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for chronic sinusitis to include migraine headaches, congestion, itchy eyes, rhinitis, conjunctivitis, fatigue, malaise, Eustachian tube blockage, light-headedness, and dizziness.  

3.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral pain syndrome with healed tibia stress fracture.

4.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral pain syndrome with healed tibia stress fracture.

5.  Entitlement to a rating in excess of 10 percent for first degree spondylolisthesis L5, degenerative disc disease L5-S1 and degenerative arthritis at the L5-S1 facet spine prior to May 29, 2009 and in excess of 20 percent on and after that date.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1989 to September 1993; October 2001 to September 2002; and August 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006, March 2007, and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In support of his claims, the Veteran testified at a hearing at the RO in March 2014 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

In January 2012, the RO granted service connection for irritable bowel syndrome (IBS) and denied service connection for gastroesophageal reflux disease (GERD).  The Veteran noted disagreement with the denial of service connection for GERD in March 2012.  A statement of the case (SOC) was issued in May 2012.  Although the Veteran did not file a substantive appeal as to the GERD issue, the law provides that the penalty of dismissal for failure to file a substantive appeal is expressly permissive.  Gomez v. Principi, 17 Vet.App. 369 (2003); Beyrle v. Brown, 9 Vet.App. 24 (1996); Rowell v. Principi, 4 Vet.App. 9 (1993).

The issues of entitlement to service connection for chronic sinusitis, and higher ratings for the bilateral knee and lumbar spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

GERD is related to military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A QTC examiner in October 2011 was unable to comment on the etiology of the GERD without resorting to speculation.  The Veteran's private treating gastroenterologist in April 2014 supplied an opinion that the Veteran's GERD is as least as likely to have been incurred in service.  The Board has considered the medical and lay evidence of record.  In light of statements of the Veteran and the private medical opinion of GERD onset in military service, the Board finds that the diagnosed GERD is etiologically related to military service.  Therefore, entitlement to service connection for this disability is in order.  

This award represents a complete grant of the benefits sought on appeal.  Therefore, the Board need not discuss compliance with VA's obligations pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) as any error in this regard is harmless.  


ORDER

Service connection for GERD is granted. 


REMAND

The Veteran reports that he experienced sinus and other related symptoms during service in connection with his many military duties.  However, due to his command position he was unable to acknowledge or report any clinical manifestations to medical personnel.  In light of the fact that the Veteran is presumed credible and is competent to report such symptoms plus the fact that he has submitted evidence of current diagnoses, VA opinion and examination are needed.  

At the March 2014 hearing, the Veteran reported that his lumbar spine and bilateral knee disabilities have increased in severity.  This includes unstable and collapsing knees.  In regard to his back, the Veteran reported symptoms including fecal incontinence, incapacitation, as well as neuropathy of the lower extremities.  The Veteran has also submitted April and May 2014 private medical examination reports that document a significant increase in his back and knee disabilities; however it is not clear as to the etiology of all the listed manifestations.  Therefore, additional physical examination, diagnostic evaluation, and opinions are needed. 

The Veteran also indicated that he was receiving upcoming VA medical care for his service connected disabilities.  These records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has received any additional evaluation or treatment for his sinus, knees, and/or back disorders since June 2013.  If he has, then obtain these additional records (assuming they are not already in the file).  

2.  The AOJ should obtain all VA records from the VA South Texas Veterans Health Care System that pertain to the Veteran's disabilities.  

3.  Then schedule the Veteran for a VA compensation examination to ascertain the nature and etiology of his sinus disorder and any other secondary condition.  

The clinician must consider the Veteran's lay testimony regarding his symptomatology during service, which is presumed credible (unless there is a medical basis for discounting the credibility or reliability of the Veteran).

The examiner should consider the following service treatment records and statements:

The December 1988 enlistment examination report shows that the Veteran reported a history of asthma, but he denied a history of sinusitis.

During his remaining service he denied sinusitis on various service related examinations to include December 1990 physical examination, August 1993 expiration term of service (ETS), May 2000 physical examination, May 2002 physical examination, June 2004 physical examination, and October 2005 physical examination.  The Veteran reports a history of headaches on November 2005 post deployment examination. 

The Veteran is discharged from his last period of service on January 9, 2006.  

A Lackland Air Force base record dated January 31, 2006, shows that the Veteran received treatment for allergic rhinitis.  

In February 2006, service department outpatient records show that the Veteran complained of itchy watery eyes, rhinorrhea, and frontal facial pressure.  The diagnoses included sinusitis and allergic rhinitis.

A March 2006 VA outpatient record relates that the Veteran was being followed by ENT for dizziness.  He complained of stuffy left ear.  The diagnostic assessment was allergic rhinitis and allergic conjunctivitis.  

A March 2006 letter from Dr. Smith to Dr. Wood of Southwest Asthma and Allergy clinic indicates that the Veteran had been treated with Flonase and Allegra D which cleared his problems with balance.  He was considered normal on examination.  

In September 2006, the Veteran reports symptoms that include sinusitis, migraine headaches, congestion, itchy eyes, rhinitis, conjunctivitis, fatigue, malaise, Eustachian tube blockage, light-headedness, and dizziness.  His wife also reports that the Veteran had sinusitis throughout service.  

In September 2006, the Veteran receives treatment for migraine headaches at Brooke AMC.

An October 2006 service department outpatient record shows that the Veteran continued his medication regime for allergic rhinitis and headaches.  

A VA examination is conducted in February 2007.  The examiner opined that the Veteran headaches were allergic and not related to sinusitis.  

A December 2007 statement from Dr. Wood indicates that Veteran is receiving treatment for allergic rhinitis and allergic conjunctivitis

A July 2011 service department outpatient record shows continuing treatment for allergic rhinitis, sinusitis and headaches.  

The examiner should provide a complete explanation for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically specify in the examination report, with an explanation as to why.

5.  Also have the Veteran reexamined to reassess the severity of his knee and back disabilities.  The examiner should distinguish any impairment attributable to the service connected disabilities to include any neurological manifestations. 

In regard to his knees, opinion is needed indicating whether there are objective clinical indications of instability or laxity (and, if there are, whether the instability and/or laxity is slight, moderate or severe).

In regard to his lumbar spine, the examiner should comment on whether the Veteran's DDD (i.e., intervertebral disc syndrome (IVDS)) involves incapacitating episodes* and, if so, the total duration of them during the past 12 months. 

*According to Note (1) in 38 C.F.R. § 4.71a , Diagnostic Code 5243, and incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

Furthermore, the examiner should discuss the severity of any associated neurological impairment-including, in particular, involving the lower extremities (e.g., decreased sensation from radiculopathy or neuropathy), aside from any orthopedic impairment shown.  In considering the degree of impairment involving any nerve of the lower extremities, the examiner should assess this severity according to whether there is what amounts to complete versus incomplete paralysis of this nerve and whether it is mild, moderate, moderately severe, or severe.  

6.  Then readjudicate these claims for service connection for sinus disorder (s) and higher ratings for the knees and lumbar segment of the spine, in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


